 

Exhibit 10.2

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of November 17, 2014 (this "Agreement"), among Vector
CH Holdings (Cayman), L.P., a Cayman Islands exempted limited partnership
("Parent"), CH Merger Sub, Inc., a New York corporation and a wholly owned
subsidiary of Parent ("Purchaser"), and each of the stockholders whose names
appear on the signature pages of this Agreement (each, a "Stockholder" and,
collectively, the "Stockholders").

 

WHEREAS, as of the date hereof and except as noted on Exhibit A hereto, each
Stockholder represents and warrants to Parent that he, she or it owns of record
and beneficially and has good, valid and marketable title to, free and clear of
any Lien, proxy, voting restriction, limitation on disposition, adverse claim of
ownership or use or encumbrance of any kind, other than pursuant to this
Agreement, and has the sole power to vote and full right, power and authority to
sell, transfer and deliver, the number of shares of common stock, par value
$0.01 per share ("Company Stock"), of ChyronHego Corporation, a New York
corporation (the "Company"), as set forth opposite such Stockholder’s name on
Exhibit A hereto (all such shares of Company Stock and any shares of Company
Stock of which ownership of record or the power to vote is hereafter acquired by
the Stockholders prior to the termination of this Agreement being referred to
herein as the "Shares");

 

WHEREAS, Parent, Purchaser and the Company propose to enter into, simultaneously
herewith, an Agreement and Plan of Merger (as it may be amended from time to
time, the "Merger Agreement"; terms used but not defined in this Agreement shall
have the meanings ascribed to them in the Merger Agreement), a draft of which
has been made available to each Stockholder, which provides, upon the terms and
subject to the conditions thereof, for the merger of Purchaser with and into the
Company (the "Merger"); and

 

WHEREAS, as a condition and inducement to the willingness of Parent to enter
into the Merger Agreement, Parent has required that Stockholders enter into this
Agreement;

 

NOW, THEREFORE, intending to be legally bound hereby, the Stockholders hereby
agree as follows:

 

1.  Grant of Proxy.

 

(a)     During the period commencing with the execution and delivery of this
Agreement and expiring upon the termination of this Agreement in accordance with
Section 6 (the “Term”), each Stockholder, by this Agreement, with respect to
his, her or its Shares, hereby grants an irrevocable proxy to Parent (and agrees
to execute such documents or certificates evidencing such proxy as Parent may
reasonably request) to vote, at any meeting of the stockholders of the Company,
and in any action by written consent of the stockholders of the Company, all of
such Stockholder’s Shares (i) in favor of the approval and adoption of the
Merger Agreement and approval of the Merger and all other transactions
contemplated by the Merger Agreement and this Agreement, (ii) against any
action, agreement or transaction (other than the Merger Agreement or the
transactions contemplated thereby) or proposal (including any Acquisition
Proposal) that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the Merger
Agreement or that could result in any of the conditions to the Company’s
obligations under the Merger Agreement not being fulfilled, and (iii) in favor
of any other matter necessary to the consummation of the transactions
contemplated by the Merger Agreement and considered and voted upon by the
stockholders of the Company. Each Stockholder further agrees to cause such
Stockholder’s Shares to be voted in accordance with the foregoing. THIS PROXY IS
IRREVOCABLE AND COUPLED WITH AN INTEREST DURING THE TERM. During the Term, each
Stockholder will take such further action and will execute such other
instruments as may be necessary to effectuate the intent of this proxy. Each
Stockholder hereby revokes any and all previous proxies or powers of attorney
granted with respect to any shares of Company Stock that may have heretofore
been appointed or granted with respect to the matters referred to in this
Section 1 hereof, and no subsequent proxy (whether revocable or irrevocable) or
power of attorney shall be given by such Stockholder during the Term. Each
Stockholder acknowledges receipt and review of a copy of the Merger Agreement.

 

(b)     Notwithstanding anything to the contrary provided in this Agreement,
this proxy shall only be effective if the Stockholders fail to appear, or
otherwise fail to cause the Shares to be counted as present for purposes of
calculating a quorum, at a meeting of the stockholders of the Company that
occurs during the Term and at which any of the matters set forth in Section 1(a)
are to be considered, and to vote the Shares in accordance with Section 1(a) at
such meeting, and the parties hereto hereby acknowledge that the proxy granted
hereby shall not be effective for any other purpose. Parent may not exercise
this proxy on any matter except as provided above, and the Stockholders may
continue to vote their Shares on all other matters.

 

 
 

--------------------------------------------------------------------------------

 

 

 

2.  Transfer of Shares. During the Term, each Stockholder agrees that he, she or
it shall not, directly or indirectly, (a) sell, assign, transfer (including by
operation of law), pledge, dispose of or otherwise encumber any of the Shares or
otherwise agree to do any of the foregoing, (b) deposit any Shares into a voting
trust or enter into a voting agreement or arrangement or grant any proxy or
power of attorney with respect thereto that is inconsistent with this Agreement,
(c) enter into any contract, option or other arrangement or undertaking with
respect to the direct or indirect acquisition or sale, assignment, transfer
(including by operation of law) or other disposition of any Shares or (d) take
any action that would make any representation or warranty of such Stockholder
herein untrue or incorrect in any material respect or have the effect of
preventing or disabling the Stockholder from performing his, her or its
obligations hereunder, provided, however, that this Section 2 shall not prohibit
a transfer of Company Stock by any Stockholder (a) if such Stockholder is an
individual, to any member of his or her immediate family, or to a trust for the
benefit of Stockholder or any member of his or her immediate family, (b) if such
Stockholder is an individual, upon the death of Stockholder, or (c) the
consummation by Stockholder of the Rollover (as defined in the Rollover
Agreement). Furthermore, nothing herein will be deemed to restrict the ability
of any Stockholder to exercise any options held by such Stockholder.

 

3.  Representations and Warranties of Each Stockholder. Each Stockholder hereby
severally represents and warrants to Parent and Purchaser as follows:

 

(a)     With respect to any Stockholder which is not an individual, such
Stockholder is a legal entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation. Such Stockholder
has all necessary power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by such
Stockholder and the consummation by such Stockholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action, and no other corporate proceedings on the part of such
Stockholder are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Stockholder and, assuming the due authorization, execution and
delivery by Parent and Purchaser, constitutes the legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms.

 

(b)     With respect to any Stockholder who is an individual, such Stockholder
has the full power and authority to make, enter into and carry out the terms of
this Agreement and the execution and delivery of this Agreement does not require
any consent from such Stockholder’s spouse or any other person. This Agreement
has been duly executed and delivered by such Stockholder and, assuming the due
authorization, execution and delivery by Parent and Purchaser, constitutes the
legal, valid and binding obligation of such Stockholder, enforceable against
such Stockholder in accordance with its terms.

 

(c)     The execution and delivery of this Agreement by such Stockholder do not,
and the performance of this Agreement by such Stockholder will not, (i) if such
Stockholder is not an individual, conflict with or violate the Certificate of
Incorporation or By-laws or equivalent organizational documents of such
Stockholder, (ii) assuming that all consents, approvals, authorizations and
other actions described in subsection (d) have been obtained and all filings and
obligations described in subsection (d) have been made, conflict with or violate
any Law applicable to such Stockholder or by which any property or asset of such
Stockholder is bound or affected, or (iii) result in any breach of or constitute
a default (or an event which, with notice or lapse of time or both, would become
a default) under, or give to others any right of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien or other
encumbrance on any property or asset of such Stockholder pursuant to, any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation, except, with respect to clauses
(ii) and (iii), for any such conflicts, violations, breaches, defaults or other
occurrences as would not, individually or in the aggregate, prevent or
materially delay the performance by such Stockholder of any of his, her or its
obligations pursuant to this Agreement.

 

 
2

--------------------------------------------------------------------------------

 

 

 

(d)     The execution and delivery of this Agreement by such Stockholder do not,
and the performance of this Agreement by such Stockholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Authority, except for applicable requirements, if any, of
the Exchange Act, and the HSR Act, and except where the failure to obtain any
such consents, approvals, authorizations or permits, or to make such filings or
notifications, would not, individually or in the aggregate, prevent or
materially delay the performance by such Stockholder of any of his, her or its
obligations pursuant to this Agreement.

 

(e)     With respect to any Stockholder who is an individual, the failure of the
spouse, if any, of such Stockholder to be a party or signatory to this Agreement
shall not (i) prevent such Stockholder from performing such Stockholder's
obligations and consummating the transactions contemplated hereunder or (ii)
prevent this Agreement from constituting the legal, valid and binding obligation
of such Stockholder in accordance with its terms.

 

4.  No Solicitation of Transactions. During the Term, none of the Stockholders
shall, directly or indirectly, through any officer, director, agent or
otherwise, (a) solicit, initiate or encourage the submission of, any Acquisition
Proposal or (b) participate in any discussions or negotiations regarding, or
furnish to any person, any information with respect to, or otherwise cooperate
in any way with respect to, or assist or participate in, facilitate or
encourage, any unsolicited proposal that constitutes, or may reasonably be
expected to lead to, a Superior Proposal; provided, however, that nothing in
this Section 4 shall prevent any Stockholder, in his, her or its capacity as a
director or executive officer of the Company, from engaging in any activity
permitted pursuant to Section 6.03 of the Merger Agreement.

 

5.  Information for Proxy Statement/Schedule 13E-3; Disclosure. Each Stockholder
represents and warrants to Parent and Purchaser that none of the information
relating to such Stockholder and his, her or its affiliates provided by or on
behalf of such Stockholder or his, her or its affiliates for inclusion in the
Proxy Statement or Schedule 13E-3 will, at the respective times the Proxy
Statement or Schedule 13E-3 is filed with the SEC or is first published, sent or
given to Stockholders of the Company, contain any untrue statement of material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Each Stockholder authorizes and
agrees to permit Parent and Purchaser to publish and disclose in the Proxy
Statement or Schedule 13E-3 and related filings under the securities laws such
Stockholder's identity and ownership of Shares and the nature of his, her or its
commitments, arrangements and understandings under this Agreement and any other
information required by applicable Law.

 

6.  Termination. This Agreement, and the obligations of the Stockholders under
this Agreement, shall terminate upon the earliest of (i) the Effective Time,
(ii) the termination of the Merger Agreement in accordance with its terms, (iii)
an Adverse Recommendation Change by the Special Committee in compliance with the
Merger Agreement, and (iv) the date set forth in any mutual written consent to
terminate this Agreement executed by Parent and the Stockholders. Nothing in
this Section 6 shall relieve any party of liability for any breach of this
Agreement.

 

7.  Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (a) no Stockholder makes any agreement or understanding herein in any
capacity other than in such Stockholder’s capacity as a record holder and
beneficial owner of the Shares, and not in such Stockholder’s capacity as a
director, officer or employee of the Company or any of the Company’s
Subsidiaries, and (b) nothing herein will be construed to limit or affect any
action or inaction by any Stockholder or any representative of such Stockholder,
as applicable, serving on the Board of Directors or on the board of directors of
any Subsidiary of the Company or as an officer or fiduciary of the Company or
any Subsidiary of the Company, acting in such person’s capacity as a director,
officer or employee of the Company or any Subsidiary of the Company.

 

 
3

--------------------------------------------------------------------------------

 

 

 

8.  Miscellaneous. Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses, whether or
not the transactions contemplated hereby are consummated; all notices, requests,
claims, demands and other communications hereunder shall be in writing and shall
be given (and shall be deemed to have been duly given upon receipt) by delivery
in person, by telecopy or e-mail or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at their addresses
as specified on the signature page(s) of this Agreement; if any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party; this Agreement and the
Merger Agreement constitute the entire agreement among the parties with respect
to the subject matter hereof and supersede all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof; this Agreement shall not be assigned
(whether pursuant to a merger, by operation of law or otherwise), except that
Parent may assign all or any of its rights and obligations hereunder to any
affiliate of Parent, provided, however, that no such assignment shall relieve
the assigning party of its obligations hereunder if such assignee does not
perform such obligations; this Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement; the
parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity; this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts executed in and to be performed in
that State; this Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement; from time to time, at the request of Parent, in the case of any
Stockholder, or at the request of the Stockholders, in the case of Parent and
Purchaser, and without further consideration, each party shall execute and
deliver or cause to be executed and delivered such additional documents and
instruments and take all such further action as may be reasonably necessary or
desirable to consummate the transactions contemplated by this Agreement; each of
the parties hereto hereby waives to the fullest extent permitted by applicable
law any right it may have to a trial by jury with respect to any litigation
directly or indirectly arising out of, under or in connection with this
Agreement or the transactions contemplated hereby.

 

 
4

--------------------------------------------------------------------------------

 

  

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  

 

 

VECTOR CH HOLDINGS (CAYMAN), L.P.

 

       

 

By:

VECTOR CAPITAL PARTNERS IV, L.P., its general partner

 

 

 

 

 

  By: VECTOR CAPITAL, L.L.C., its general partner          

 

 

By:

 

 

 

Name:

 

    Title:             By: VECTOR CAPITAL, LTD., its general partner            
  By:       Name:       Title:  

 

 

 

CH MERGER SUB, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature page to Voting Agreement]

 

 
5

--------------------------------------------------------------------------------

 

 

 

    STOCKHOLDERS  

 

 

 

 

 

   

 

 

 

Name:

 

 

 

Address:

 


 

 

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

[Signature page to Voting Agreement]

 

 
6

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

LIST OF STOCKHOLDERS

 

Name of Officer, Director, or 5% Shareholder

Number of Shares

Number of Options

Number of RSUs

Johan Apel

5,297,564

700,000

-

Dawn Johnston

44,225

79,668

-

Soren Kjellin

2,421,711

306,250

-

Susan Clark-Johnson

127,070

-

13,978

Peter F. Frey

245,468

30,000

16,308

Christopher R. Kelly

2,526,837

55,002

16,308

Michael Wellesley-Wesley

1,497,027

-

-

Roger L. Ogden

254,327

40,000

23,297

Robert A. Rayne

● LMS Tiger Investments Ltd.

● Westpool Investment Trust plc

● Lion Investments Limited

194,872

1,238,464

1,410,720

134,680

-

-

Henrik Sundberg

● Stella Capital Advisors

14,036

548,972

-

13,978

Michael C. Wheeler

113,784

50,835

13,978

Kevin Prince

22,413

180,000

-

Kathleen Power

102,859

130,000

-

Jesper Gawell

648,563

75,000

-

Stefan Fjellsten

3,515,900

450,000

-

 